



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Farah, 2013 ONCA 362

DATE: 20130603

DOCKET: M41983

Gillese J.A. (In Chambers)

BETWEEN

Her Majesty the Queen

Respondent

and

Abdullahi Farah

Applicant

Abdullahi Farah, acting in person

Amanda Ross, for the respondent (City of Toronto)

Heard: May 29, 2013

On motion for an extension of time to seek leave to
    appeal and for leave to appeal pursuant to s. 139 of the
Provincial
    Offences Act
, R.S.O. 1990, c. P.33, from the judgment of Justice Eric
    (Rick) N. Libman of the Ontario Court of Justice dated September 11, 2012,
    dismissing an appeal from the conviction entered by Justice of the Peace
Gregory J. Fantino on April 25, 2012.

Gillese J.A. (in
    chambers):

[1]

Abdullahi Farah was convicted by a justice of the peace of careless
    driving, contrary to s. 130 of the
Highway Traffic Act
, R.S.O. 1990, c.
    H.8 (the 
HTA
).

[2]

He appealed.

[3]

In a decision dated September 11, 2012, the conviction was upheld by a
    provincial offences appeal court judge (the Decision).

[4]

Mr. Farah moves for an extension of time to seek leave to appeal the
    Decision to this court.  If the extension of time is granted, he seeks leave to
    appeal, pursuant to s. 139 of the
Provincial Offences Act
, R.S.O. 1990,
    c. P.33 (the 
POA
).  For the reasons that follow, I would grant Mr.
    Farah both the extension of time and leave to appeal.

[5]

Mr. Farah was assisted by duty counsel, Fredrick Schumann.  The court is
    grateful for Mr. Schumanns able assistance.

THE BACKGROUND


[6]

Mr. Farah was given a certificate of offence numbered 4938878A (the
    Ticket).  On the face of the Ticket, under the typewritten words Did commit
    the offence of: are the handwritten words Careless Driving.  Next to the typewritten
    words Contrary to: are the handwritten letters H.T.A., and beside Sect.
    is the handwritten number 182(2).  Section 182(2) of the
HTA
is the
    offence of disobeying a traffic sign.

[7]

In other words, the handwritten part of the Ticket indicates that Mr.
    Farah was charged with careless driving but the reference to s. 182(2)
    indicates that he was charged with disobeying a traffic sign.

[8]

The record in this matter is extremely thin but, based on oral
    information given to the court, I understand that Mr. Farah gave notice that he
    would dispute the charge but did not appear.  Thus, the justice of the peace
    would have proceeded pursuant to s. 9.1 of the
POA
.

[9]

Mr. Farah was convicted, in absentia, of careless driving.

[10]

Sections
    9.1 (1), (2) and (3) of the
POA
read as follows:

(1)  A defendant is deemed to not wish to dispute the
    charge where the defendant has been issued a notice of the time and place of
    trial and fails to appear at the time and place appointed for the trial...

(2) If subsection (1) applies, section 54 does not
    apply, and a justice shall examine the certificate of offence and shall without
    a hearing enter a conviction in the defendants absence and impose the set fine
    for the offence
if the certificate is complete and regular on its face


(3)
The justice shall quash the proceeding
if
    he or she is not able to enter a conviction [Emphasis added.]

[11]

Mr.
    Farah appealed his conviction to the provincial offences appeal court judge. 
    The issue raised by his  appeal was whether, on a plain reading of s. 9.1(2)
    and (3) of the
POA
, the justice of the peace was obliged to quash the
    proceeding because the conflict between the wording of the offence and the
    section number on the Ticket resulted in the Ticket not being complete and
    regular on its face.

[12]

The
    appeal judge dismissed the appeal, saying that the offence section of a
    certificate of offence is not an essential element and, had it been left out,
    the ticket would simply have referred to careless driving.  He stated that it
    was clear that Mr. Farah had been charged with careless driving.

[13]

If
    granted leave, Mr. Farah will mount the same argument before this court.

[14]

Counsel
    for the respondent City argues against granting leave to appeal. She submits
    that this courts decision in
London (City) v. Young
, 2008 ONCA 429, 91
    O.R. (3d) 215 (
Young
), provides adequate guidance on how to deal with
    this issue.

THE TEST FOR GRANTING LEAVE

[15]

Sections
    139(1) and (2) of the
POA
set out the test for leave to appeal that
    applies in this case.  Those provisions read as follows:

(1) An appeal lies from the judgment of the Ontario
    Court of Justice in an appeal under section 135 to the Court of Appeal, with
    leave of a judge of the Court of Appeal, on special grounds, upon any question
    of law alone

(2) No leave to appeal shall be granted under
    subsection (1) unless the judge of the Court of Appeal considers that in the
    particular circumstances of the case it is essential in the public interest or
    for the due administration of justice that leave be granted

[16]

It
    is trite law that the requirements in s. 139 create a high threshold. Leave is
    limited to cases, on special grounds, where the resolution of a question of law
    alone is essential in the public interest or for the due administration of
    justice.

ANALYSIS

[17]

In
    my view, the applicant meets this high threshold.  A comparison of this case
    with
R. v. Stuparayk and Firminio,
2009 ONCJ 394, demonstrates why.

[18]

In
Stuparayk
, Bovard J. heard appeals from two individuals who had been
    convicted of
HTA
offences.  They requested trials but failed to appear
    on the trial date.  Convictions were entered pursuant to s. 9.1 of the
POA
. 
    On appeal, they submitted that their certificates of offence were not complete
    and regular on their faces, as required by s. 9.1(2) of the
POA
,
    because the descriptions of the offences did not correspond to the section
    numbers.  It will be readily apparent that the facts in
Stuparayk
are
    nearly identical to the facts of this case.

[19]

Bovard
    J. allowed the appeals.  He considered the exceptional nature of s. 9. 1, which
    empowers a justice of the peace to register a conviction solely on the strength
    of the certificate of offence and without the necessity of hearing evidence. 
    He viewed the conflict between the descriptions of the offences and the section
    numbers as significant, in that it was likely to have caused confusion in the
    minds of reasonable defendants and justices of the peace.  He concluded by
    observing that justices of the peace must be able to determine clearly the
    offence for which they register convictions pursuant to the powers granted
    under s. 9.1.

[20]

The
    Decision in this case conflicts with both the reasoning and the result in
Stuparayk.
Which approach to this issue is correct, if either?  If neither, what is
    the correct approach?

[21]

In
    my view, this courts decision in
Young
does not answer these questions. 
    In
Young
, provincial offences officers issued sixteen certificates of
    offence indicating an incorrect set fine amount for the respective charges.  A
    justice of the peace quashed all sixteen certificates, finding that they were
    not complete and regular on their faces as required by s. 9(2)(b).
[1]


[22]

In
    reviewing that decision, a majority of this court noted, at para. 29 of
Young
,
    that the relevant question under s. 9 is whether the defendant received
    effective notice of all the information needed to decide whether to default. 
    In the majoritys view, the correct set fine amount was one of those required
    pieces of information.

[23]

This
    case raises a different question.  In
Young
, the defendants were not
    given the correct set fine amount that applied to the offences with which they
    had been charged. Here, the moving party received
conflicting
information about the
nature of the offence
with which he had been
    charged.  This case raises a question of statutory interpretation that
Young
did not consider or decide, namely, whether the certificate is complete
    and regular on its face when there is a conflict between the description of
    the offence and the section number of the offence.  Further, there is
    conflicting case law from the courts below as to whether this type of
    conflicting information requires the reviewing justice of the peace to quash
    the certificate.

[24]

The
    answers to the questions raised by this matter are significant to the administration
    of justice generally.  It is in the public interest that the conflict in the
    approach of the lower courts to such matters be resolved.  In short, this is
    precisely the type of case in which leave to appeal should be granted.

DISPOSITION

[25]

Accordingly,
    I would grant leave to extend the time to seek leave to appeal and grant leave
    to appeal the Decision.

Released: June 3, 2013 (E.E.G.)

E.E.
    Gillese J.A.





[1]
The language of s. 9(2) is very similar to the language of s. 9.1(2). However,
    while s. 9.1(2) applies where a defendant requests a trial but fails to appear,
    s. 9(2) applies where a defendant fails to respond to an offence notice, or
    schedules a meeting with a prosecutor but fails to show up at the scheduled
    meeting, or settles the charge but fails to show up at the sentencing hearing.


